Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
1.	This is in response to application filed on 05/12/2020 in which claims 1-17 are presented for examination.

Information Disclosure Statement
2.	 The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


      Claims 1 and 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Huang et. al., (US 2016/0356593), (hereinafter, Huang) in view of Gum et al., (US 2015/0247917), (hereinafter, Gum). 

Regarding claims 1, 16-17, Huang discloses a method non-transitory machine-readable media embodying program instructions/system for determining contexts of mobile devices, wherein the method comprises:
determining a first estimated position of the mobile device that corresponds to a first location of the mobile device at a first time (= determining that mobile device 102 is at location 114 at time k, see [0030]);
 acquiring, from one or more data sources, a first set of terrain or structural information for a first area that includes the first estimated position (= mobile device 102 can use other sensors of the mobile device 102 to estimate floor level at time k+1, see [0030]); 
determining, using the first set of information and the first estimated position, if the mobile device was within a structure at the first time (= mobile device 102 can use other sensors of the mobile device 102 to estimate floor level at time k+1, see [0030, 0028-29]); 
 determining a second estimated position of the mobile device that corresponds to a second location of the mobile device at a second time (= determining that mobile device 102 is at location 114 at time k, see [0030]);
 acquiring, from one or more data sources, a second set of terrain or structural information for a second area that includes the second estimated position (= mobile device 102 can use other sensors of the mobile device 102 to estimate floor level at time k+1, see [0030]);
(= mobile device 102 can use other sensors of the mobile device 102 to estimate floor level at time k+1, see [0030, 0028-29]);
 determining one or more values that are indicative of vertical movement by the mobile device during a period of time between the first time and the second time, wherein the one or more values are determined using one or more of (i) measurements of pressure from a pressure sensor of the mobile device, (ii) an amount of movement measured by an inertial sensor of the mobile device, or (iii) altitudes of terrain at the first estimated position and the latitude and the second estimated position (= sensor 514 can include barometer 510 configured to determine whether a pedestrian is moving vertically, see [0052, 0029 and 0045]).
Huang explicitly fails to disclose the claimed limitations of:
“comparing the one or more values indicative of vertical movement to a set of one or more threshold conditions; and determining the context of the mobile device based on one or more results of comparing the one or more values indicative of vertical movement to the set of one or more threshold conditions”.
However, Gum, which is an analogous art, equivalently disclose the claimed limitations of:
“comparing the one or more values indicative of vertical movement to a set of one or more threshold conditions; and determining the context of the mobile device based on one or more results of comparing the one or more values indicative of vertical movement to the set of one or more threshold conditions” (= trajectory of mobile device may deemed level if measured barometer pressure does not change more than some applicable level trajectory threshold amount values, see [0041]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Gum with Huang for the benefit of achieving a communication system that includes mobile devices that utilize reference and historical barometric calibrations to determine particular locations of the devices. 

Allowable Subject Matter
4.	Claims 2-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

                                              CONCLUSION 
5.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See below and attached form PTO-892 for cited references and the prior art made of record.

 6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.